Order filed July 25, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00459-CV
                                   ____________

    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
                PROPERTY GROUP LLC, Appellant

                                         V.

                          TRICIA KRENEK, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 18-DCV-250347A

                                    ORDER

      The notice of appeal in this case was filed March 18, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 9, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM